Citation Nr: 1311068	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  05-37 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 2004, for service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating prior to February 25, 2008, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which granted entitlement to service connection for bilateral hearing loss, and assigned an initial noncompensable evaluation, effective February 9, 2004.

The Board notes that the Veteran requested Board hearings on both his October 2005 and June 2009 substantive appeals.  In September 2007 statement, the Veteran's representative indicated that the Veteran wanted a videoconference hearing.  The Veteran was initially scheduled for a March 2011 videoconference hearing before a Member of the Board.  On the day of the scheduled hearing, the Veteran's representative sent a letter requesting the hearing be rescheduled because "of the lack of preparation on the part of his authorized representative to effectively argue the issues before the Board."  Thereafter, the Veteran was scheduled for a subsequent videoconference hearing scheduled for May 21, 2012.  However, the Veteran cancelled this hearing and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2012).  

This appeal was previously before the Board in July 2012.  In that decision and remand, the Board dismissed several claims after the Veteran submitted withdrawals of claims in December 2008 and May 2012.  Included in the Board's dismissal was entitlement to an initial compensable rating for bilateral hearing loss.  A review of the record shows that after his June 2004 grant of entitlement to service connection and noncompensable rating assignment the Veteran filed a September 2004 notice of disagreement with the noncompensable rating.  Following a VA examination, a November 2008 rating decision provided a 20 percent rating for bilateral hearing loss, effective February 25, 2008.  In December 2008 statements, the Veteran indicated that he was "happy with" the 20 percent rating and therefore was withdrawing his claim for an increased rating for bilateral hearing loss.  However, in an additional December 2008 statement, the Veteran argued that his 20 percent rating should have been effective as of his grant of service connection.  The RO, and subsequently the Board, initially viewed these statements separately as a withdrawal of a claim for an increased rating and a claim for an earlier effective date for the grant of a 20 percent rating for hearing loss.  Viewed in conjunction, however, the Veteran's intent appears to be to continue his claim for an increased rating prior to the February 25, 2008 assignment of a 20 percent rating.  In the July 2012 remand, the Board remanded the issue of entitlement to an effective date prior to February 25, 2008 for the assignment of a 20 percent rating for bilateral hearing loss.  As the Veteran continued his disagreement with the initial rating assigned in the June 2004 rating decision throughout the appeal process, the Board has characterized the issue on appeal as entitlement to an initial compensable rating for bilateral hearing loss prior to February 25, 3008.  As the Veteran indicated he was "happy with" the 20 percent rating assigned beginning February 25, 2008, the appeal period will end there.

In July 2012, the Board remanded two earlier effective date claims: (1) entitlement to an effective date prior to February 9, 2004 for the grant of entitlement to service connection for bilateral hearing loss, and (2) entitlement to an effective date earlier than February 25, 2008 for the grant of a 20 percent rating for bilateral hearing loss.  The remand directed the RO to adjudicate the service connection earlier effective date claim, and found that the increased rating claim was inextricably intertwined.   In a January 2013 Supplemental Statement of the Case, the Appeals Management Center (AMC) denied entitlement to an "effective date earlier than August 25, 2003, for the award of service connection for bilateral sensorineural hearing loss."  The case has been returned to the Board for further appellate consideration, and, as is evidenced by this introduction, the Board finds that a REMAND is necessary.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Effective date of service connection

The applicable law provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase, or compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5110(a)(West 2002).

A specific claim in the form prescribed with the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of the claim. For all other reports, including reports from private physicians, layman and State and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b).  

Here, the Veteran argues that the effective date for the grant of entitlement to service connection for bilateral hearing loss should be August 25, 2003.  The Veteran mistakenly believes that he initially filed his claim for service connection on that date.  A review of the record shows that on August 25, 2003, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder.  The Veteran filed a claim for entitlement to service connection for bilateral hearing loss on February 9, 2004, the current effective date assigned to his noncompensable rating.  However, it appears that when the Veteran filed his bilateral hearing loss claim he attached a January 20, 2004 VA outpatient treatment record.  The treatment record notes the Veteran reported difficulty hearing since a 1968 explosion in service.  

As the Veteran's claim was received within one year of the January 2004 outpatient treatment record, it is possible that it could be an earlier effective date for entitlement to service connection for bilateral hearing loss.  The Board is unable to make this determination because the audiological testing from January 2004 includes an uninterpreted audio graph and chart.  For the purposes of applying the laws administered by VA, impaired hearing is a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  On remand, the January 2004 audio test results should be interpreted for use by the RO and Board.

As noted above, the SSOC issued by the AMC in January 2013 also incorrectly noted that "entitlement to an effective date earlier than August 25, 2003, for the award of service connection for bilateral sensorineural hearing loss" was not warranted, and thus did not provide an accurate adjudication of the effective date issue on appeal, as the current effective date is February 2, 2004.  The RO should issue an SSOC with the appropriate effective date and analysis.

Increased initial rating 

In addition to the uninterpreted audio graph and chart from January 2004, the record contains VA treatment records from May 2005 and July 2007 which do not appear to have been considered by the RO in their November 2008 rating decision.  The May 2005 treatment record includes assessments of sloping sensorineural hearing loss, but does not include the audiological testing used to come to the assessment.  On remand, the RO should attempt to obtain any puretone test results from this treatment.  The July 2007 audiology consultation includes puretone threshold results, but does not include speech recognition scores which can be understood by the Board.  It is also not apparent if the speech recognition scores were obtained through Maryland CNC testing.  On remand, the RO should direct an audiologist to comment on which test was used to determine the speech recognition scores and to indicate the percentage for each ear from the numbers listed on the consultation report.

Accordingly, the case is REMANDED for the following action:

1.  Forward the January 2004 and July 2007 audiology treatment records to an audiologist for interpretation.  The audiologist should interpret the January 2004 graphical data and word recognition scores, and should interpret the speech recognition scores from the July 2007 consultation in percentage form.  The audiologist should comment on whether speech testing was performed with the Maryland CNC, if possible.

2.  Attempt to obtain any VA puretone testing results which were used to provide the diagnosis of sloping sensorineural hearing loss in May 2005.  

3.  Thereafter, the RO should adjudicate the claims of entitlement to an effective date earlier than February 9, 2004, for the grant of service connection for bilateral hearing loss, and entitlement to an initial increased rating for bilateral hearing loss, prior to February 25, 2008.  If any benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


